Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered. 

Status of Claims
Claims 1-13 and 15-19 are pending. Claims 6, 7, 13 and 15 are withdrawn. Claims 1-5, 8-12 and 16-19 are examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-5, 8-11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al. (US 2015/0207165) in view of Dong et al. (US 2015/0044537); in the alternative in view of Alkordi et al. (US 2013/0280611); in the alternative in view of Li et al. (Polysulfide-Blocking Microporous Polymer Membrane Tailored for Hybrid Li-Sulfur Flow Batteries).


RAO:
Schubert discloses wherein redox-active components used according to the invention, (reads on the redox active oligomer), are oligomers which have a polymer backbone containing one or more active units (active units reads on redox active organic molecules), wherein more than one reads on at least two.  These active units can be coupled to the polymer backbone in various ways, inclusive of covalent bonding of the active units to the polymer backbone (see paragraph [0029]);
wherein the at least two (one or more) redox active organic molecules (active units) are selected from active units comprising:
compounds which form nitroxide radicals or 2,2-diphenyl-1-picrylhydrazyl radicals, Wurster salts, quinones, compounds which can form galvinoxyl radicals, phenoxyl radicals, triarylmethyl radicals, polychloro-triphenylmethyl radicals, phenalenyl radicals, cyclopentadienyl radicals, iminoxyl radicals, verdazyl radicals, nitronylnitroxide radicals or thiazyl radicals, indigo, disulfides, thiafulvalenes, thioethers, thiolanes, thiophenes, viologen, tetraketopiperazine, quinoxaline, triarylamine, calix[4]arene, anthraquinonyl sulfide, phthalazine, cinnoline, ferrocene, carbazole, polyindole, polypyrrol (see paragraph [0031]);
wherein the above reads on at least nitroxide radicals, nitronylnitroxide radicals, thiazyl radicals, thiafulvalenes, thioethers, thiolanes, thiophenes, viologen, tetraketopiperazine, quinoxaline, triarylamine, carbzoles, polythiophenes as listed in claim 1;
further Schubert discloses wherein the RAO comprises at least the structure 

    PNG
    media_image1.png
    66
    157
    media_image1.png
    Greyscale
 as this structure is merely a bipyridyl viologen (see Schubert [0035]).

MEMBRANE
Schubert discloses a size-exclusion membrane (see abstract and paragraph [0012]), rather than a state-of-the-art ion-conducting membrane (see paragraph [0007]), wherein the size-exclusion membrane has the property of retaining the high molecular weight redox-active components (see paragraph [0015]-[0022]), wherein the materials of the size-exclusion membrane can, depending on the particular application, consist of plastics, ceramics, glasses, metals or sheet-like textile structures.  Examples of materials are organic polymers such as cellulose or modified cellulose, for example cellulose ethers or cellulose esters, polyether sulfone, polysulfone, polyvinylidene fluoride, polyesters, polyurethanes, polyamides, polypropylene, polyvinyl chloride, polyacrylonitrile, polystyrene, polyvinyl alcohol, polyphenylene oxide, polyimides, polytetrafluoroethylene and derivatives thereof, or else ceramics, glasses or felts.  Size-exclusion membranes consisting of a plurality of materials (composites) are also possible (see paragraph [0023]); and
wherein the thickness of the membrane is preferably 10 to 200 µm, which anticipates the recited limitation (see paragraphs [0023]-[[0026] regarding selection of said membrane). 
Schubert does not specifically disclose the membrane is microporous having a pore size less than 1.2 nm (claim 1), nor having a pore size less than 1 nm (claim 19). Nor does Schubert disclose a type of membrane listed e.g.  a polymer of intrinsic microporosity (PIM), a thermally-rearranged (TR) polymer, a metal-organic framework (MOF), a covalent organic framework 
Doug, Alkordi  and Li are each analogous art to Schubert as Doug, Alkordi and Li disclose a redox-flow battery including a membrane (separator) (see Dong abstract, paragraphs [0002], [0004] and [0021]; Alkordi paragraphs [0010]-[0011] and [0029]; Li abstract and page 5727). 

in view of Doug discloses the ion-exchange membrane is size selective membrane (see paragraph [0003]), wherein the pore size is from 0.3 nm up to about 1.0 nm (see paragraph [0004]) and further wherein the thickness is from 1 to 100 µm (see paragraph [0004]), which overlaps both the recited preferred range of Schubert and the recited limitation of 5 to 500 µm;
wherein the microporous membrane comprises a zeolite framework grown on a seeded layer, i.e. a microporous 2-dimensional layer or atomic layer, or a few-layer stacks of one or more types of microporous 2-dimensional material (see Doug paragraphs [0003], [0020], [0036] and [0046]), which reads on selected from a polymer of intrinsic microporosity (PIM), a thermally-rearranged polymer (TR polymer), a metal- organic framework (MOF), a covalent organic framework (COF), a carbon molecular sieve (CMS), a porous coordination polymer (PCP), a microporous 2-dimensional material or atomic layer, or few-layer stacks of one or more types of microporous 2- dimensional materials or atomic layers.
Doug discloses the membrane prevents crossover and has superior longevity (see paragraphs [0054] and [0002]). The range of Doug anticipates the range of claim 1, i.e. range if 
The court has held "when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). See MPEP § 2131.03.
In addition, the court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
Therefore it would be obvious for a person having ordinary skill in the art to modify the redox-flow battery of Schubert by utilizing the membrane of Doug with a pore size less than 1.2 nm or 1 nm and a thickness of 5 to 100 µm because the membrane reduces and/or prevents crossover and has superior longevity.

Alternatively, in view of Alkordi discloses a membrane with pore of sufficient size to let ion migration which reads on size selective (see paragraph [0040[), wherein the pore size is tunable and may be optimized in a wide range of 0.5 to 5 nm (see paragraph [0039]), for certain embodiments from greater than 0.5 nm to less than 1 nm (see paragraph [0040]), which anticipates the range of claim 1 (less 1.2 nm) and the range of claim 19 (less than 1 nm);

wherein Alkordi discloses the membrane may be formed from a metal-organic framework, a covalent-organic framework, or a porous coordination polymer (see paragraphs [0009]-[0011] and [0031]).
Therefore it would be obvious for a person having ordinary skill in the art to modify the redox-flow battery of Schubert by utilizing the size-exclusion membrane of Alkordi with a pore size less than 1 nm and a thickness of 100 µm or less because the membrane reduces and/or prevents crossover and has superior longevity as evidenced by Dong. See discussion of Dong above.

Alternatively, in view of Li discloses a membrane for redox flow batteries comprising pores of size of ~0.8 nm (see abstract) i.e. nominal 0.77 (see page 5726), wherein the membrane is from polymers of intrinsic microporosity (PIMs) (claim 1) (see abstract) wherein the membrane is 10 µm thick (see Li page 5726), which anticipates the range of pore size of 0.5 to 1.2 nm (claim 1) and 0.5 to 1 nm (claim 19) and a thickness of 5 to 500 microns (claim 1). Similar to Dong, Li discloses that a size exclusive membrane (i.e. PS-blocking membrane) fabricated from m polymers of intrinsic microporosity exhibited unprecedented blocking characteristics for soluble polysulfides owing to their sub-nm pore dimensions. This blocking ability led to significantly improved device performance with respect to capacity fade and other important metrics. Given that the pore size, pore chemistry, and overall porosity for PIM membranes are tunable using molecular engineering and polymer processing, the membrane’s 
Therefore it would be obvious to a person having ordinary skill in the art to modify the membrane of Schubert to be fabricated from polymers of porous microporosity (PIMs) because of their tunable pore size, the ability to prevent cross-over and improved performance.

Regarding claim 2, modified Schubert discloses a redox flow cell of Claim 1, and wherein the undiluted RAO is a liquid (see Schubert paragraphs [0033], [0051], [0058] and claim 1).

Regarding claim 3, modified Schubert discloses a redox flow cell of Claim 1, and wherein the undiluted RAO is an ionic compound (see Schubert paragraphs [0027] and [0051]).

Regarding claim 4, modified Schubert discloses a redox flow cell of Claim 1 wherein the RAO is a viologen bipyridyl derivatives (see Schubert paragraphs [0035]) and wherein the RAO is at least one, which reads on two redox active units (molecules) or three redox active units, wherein the redox active unit is a viologen, is covalently bonded to a backbone (see discussion of claim 1 and paragraphs [0029]-[0035]), which reads on viologen dimer and viologen trimer.
The court has held absent criticality or unexpected results, a prima facie case of obviousness is made when chemical compounds have very close structural similarities, i.e. a viologen dimer, and similar utilities, i.e. redox potential. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See MPEP § 2144.09.

Regarding claim 5, modified Schubert discloses a redox flow cell of Claim 1 wherein the RAO is a polydispersed chemical compound (see Schubert paragraphs [0013] and [0027]-[0032], varied molecular weight) comprising: 
One or more (reads on at least two) redox active organic molecule (see paragraph [0029]) chosen from nitroxide radicals, nitronylnitroxide radicals, thiazyl radicals, thiafulvalenes, thioethers, thiolanes, thiophenes, viologen (see paragraph [0031], and more), which reads on nitroxide radicals, nitronylnitroxide radicals, thiazyl radicals, thiafulvalenes, thioethers, thiolanes, thiophenes, viologens, tetraketopiperazines, quinoxalines, triarylamines, diarylalkylamines, quinones, anthraquinones, metallocenes, carbazoles, N-alkylated 4- acylpyridiniums, N-alkylated 4-benzoylpyridiniums, 1,4-dialkoxyl-2,5-dialkylbenzenes, 1,2,3-(dialkylamino)cyclopropeniums, benzofurazans, benzothiadiazoles, nitrobenzenes, and isomers and derivatives thereof.
Further, Schubert discloses a chemical scaffold (backbone) to which the redox active organic molecules are covalently bound (see Schubert paragraph [0031]), chosen from polymer aryls, polythiophene, (i.e. polycyclic hydrocarbons), polyethylene, polypropylene, (i.e. aliphatic hydrocarbons), and more (see Schubert paragraphs [0029]-[0030]), which reads on aliphatic hydrocarbons, cyclic aliphatic hydrocarbons, aromatic hydrocarbons, polycyclic aromatic hydrocarbons, alkylene glycols, alkylene imines, quaternary alkylene iminiums, aliphatic esters, aromatic esters, aliphatic ethers, aromatic ethers, aliphatic thioethers, aromatic thioethers, 
As the two RAOs are covalently bonded to a backbone, wherein the backbone may be of different oligomer weights, it is the examiner’s position that the RAOs are able to be substantially a different size and therefore meet the definition of polydisperse. As Schubert teaches choosing from a finite number of identified, predictable solutions i.e., different size molecules and oligomer backbones, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.
Alternatively, Schubert discloses a substantially identical composition recited, which is disclosed as dispersed (see Schubert paragraph [0013]). The court has held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Regarding claim 8, modified Schubert discloses a redox flow cell of Claim 4 or Claim 5, wherein the chemical scaffold to which the redox active organic molecules are covalently bound to form a RAO, is cyclic, e.g. polymer aryls, polythiophene (see Schubert paragraph [0030]). As Schubert teaches choosing from a finite number of identified, predictable solutions i.e., cyclic backbone, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.

Regarding claim 9, modified Schubert discloses a redox flow cell of Claim 1 wherein the ROM or RAO is an ionic compound and used undiluted, or as a solution, dispersion, or suspension in water or an organic solvent (see Schubert paragraph [0051]). 

Regarding claim 10, modified Schubert discloses a redox flow cell of Claim 1 wherein the ROM or RAO is used as a solution, dispersion, or suspension in an aqueous or an organic electrolyte (see Schubert paragraph [0051]).

Regarding claim 11, modified Schubert discloses a redox flow cell of Claim 1 wherein the electrolyte is an aqueous or organic solution containing at least one dissolved salt (see Schubert paragraphs [0051]-[0053], [0013]).

Regarding claim 12, modified Schubert, specifically Schubert in view of Li, discloses a redox flow cell of claim 1 wherein the microporous membrane comprises a polymer of intrinsic microporosity (PIM) having a pore size less than 1.2 nm (see discussion of claim 1, and Li abstract, and pages 5726-5727).

Regarding claim 16, modified Schubert discloses a redox flow cell of claim 1, and comprising a porous organic or inorganic support coated on a single side or on both sides with the microporous membrane (see Doug paragraphs [0004]-[0005]), wherein the layer of zeolite, i.e. the thickness of the microporous membrane, can be from less than 1 µm to 100 µm (see 
Further, modified Schubert discloses the microporous membrane is  a selective membrane comprising a zeolite framework grown on a seeded layer, i.e. a microporous 2-dimensional layer or atomic layer, or a few-layer stacks of one or more types of microporous 2-dimensional material (see Doug abstract, paragraphs [0003], [0004], [0020], [0036] and [0046]), which reads on selected from at least one of the following: a polymer of intrinsic microporosity (PIM), a thermally-rearranged polymer (TR polymer), a metal-organic framework (MOF), a covalent organic framework (COF), a carbon molecular sieve (CMS), a porous coordination polymer (PCP), a microporous 2-dimensional material or atomic layer, or few-layer stacks of one or more types of microporous 2-dimensional materials or atomic layers. See obviousness discussion of claim 1.

Regarding claim 17, modified Schubert discloses a redox flow cell of Claim 1 wherein the microporous membrane reduces the diffusive permeability and rate of crossover of the ROM or RAO between the electrode compartments in the redox flow cell (see Schubert paragraphs [0015]-[0026] and Doug paragraph [0054]). 

Regarding claim 18, modified Schubert discloses a redox flow cell of Claim 1 wherein the microporous membrane blocks the diffusive permeability and crossover of the ROM or RAO between the electrode compartments in the redox flow cell (see Schubert paragraphs [0015]-[0026] and Doug paragraph [0054]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19, over Schubert in view of Alkordi et al. and in view of Li et al., have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 3/18/2021, regarding Schubert in view of Dong, have been fully considered but they are not persuasive. 
Applicant argues that Schubert in view of Dong, nor Chase (which has been replaced by Li) does not disclose the specific redox active molecule structures cited, which are then formed into RAOs by covalent bonding to a backbone/scaffold structure. The examiner disagrees as at least one of the structures is merely a viologen (see discussion of claim 1), which is disclosed by Schubert as being covalently bonded to a backbone or scaffold. The examiner has more clearly laid out the areas of Schubert that read on claim 1. Further, in regard to claim 4, a viologen dimer or viologen trimer is simply more than one, i.e. two for a dimer and three for a trimer, attached to the backbone. As Schubert discloses at least one, which reads on two or three, the examiner disagrees with applicant’s argument. 
In regards to any arguments in regards to the membrane, see newly cited rejections over Alkordi et al. and Li et al. The examiner maintains the rejection of the membrane over Schubert in view of Dong et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721